Atkinson, J.
Under the testimony of the plaintiff it is made affirmatively to appear that the injury is the result of his own' negligence. When the block became fastened, it appears that within his own knowledge there were two ways to have avoided the obstruction, — one by stopping the machine, which he knew to be a safe way, and the other by placing his hand upon the block, which he *161knew to be dangerous. , He elected to pursue tbe latter course and sustained the injury. That such course would defeat his cause of action, see Southern Cotton Oil Co. v. Skipper, 125 Ga. 368. Whatever negligence there was attending the incident was chargeable to himself. It is no excuse for adopting the dangerous way that others were accustomed to do the same thing,
Under the view we take of this case, it bepomes unnecessary to consider the exceptions taken to the other, ,■ rulings of the, court. Where it affirmatively appears from the plaintiff’s testimony that the injury was the result of his, negligence, he can not recover, and the rulings of the court excluding evidence tending to establish negligence upon the part of the defendant become immaterial.

Judgment affirmed.


All the Justices concw> except Fish, C. J., absent.